PER CURIAM.
This is an action for wrongful death brought by the administratrix of the little boy who was killed in the distressing accident described in Nutter v. C. & O. Ry. Co., 113 W. Va. 94, 166 S. E. 815. We need' not decide whether the father’s negligence was imputable to the child under the circumstances disclosed, nor whether there was error in admitting evidence tending to show negligence on the part of the father. For the reasons given by the Supreme Court of Appeals of West Virginia in the ease above cited, which was brought by the administratrix of the father, we think that there was no aetionable negligence on the part of the defendant railway company, and that in this ease, as well as in that, verdict was properly directed in its favor. The judgment appealed from’ will be affirmed.
Affirmed.